           Case 1:16-cv-01321-ER Document 10 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SANTANDER BANK, N.A., f/k/a SOVEREIGN
BANK, N.A., f/k/a SOVEREIGN BANK,

                             Plaintiff,
                                                                       ORDER
             v.
                                                                 16 Civ. 1321 (ER)
AMADO OMAR YAÑEZ OSUNA a/k/a
AMADO YAÑEZ OSUNA a/k/a AMADO
YAÑEZ ASUNA a/k/a AMADO YAÑEZ,

                             Defendant.



RAMOS, D.J.

        On February 22, 2016, Santander Bank, N.A. ﬁled a complaint against Amado Omar

Yañez Osuna alleging breach of a guaranty. Doc. 1. On March 11, 2016, Plaintiﬀ amended the

complaint for the second time. Doc. 6. A summons was issued on March 15, 2016, but Plaintiﬀ

has not ﬁled an aﬃdavit of service and the Defendant has not appeared. On October 8, 2020, the

Court directed Plaintiﬀ to ﬁle a status report by October 22 and warned that “[f]ailure to comply

could result in the Court dismissing the case under Federal Rule of Civil Procedure 4(m).” Doc.

9. October 22 has now passed without Plaintiﬀ’s response. For the reasons set forth below, the

Court dismisses this case for failure to execute service under Federal Rule of Civil Procedure

4(m).

        Rule 4(m) provides that “[i]f a defendant is not served within 90 days after the complaint

is ﬁled, the court—on motion or on its own after notice to the plaintiﬀ—must dismiss the action

without prejudice against that defendant or order that service be made within a speciﬁed time.”

Fed. R. Civ. P. 4(m) (emphasis added).
          Case 1:16-cv-01321-ER Document 10 Filed 10/23/20 Page 2 of 2




       Over four and a half years have passed since Plaintiﬀ ﬁled the amended complaint.

Plaintiﬀ has also failed to provide the Court with a status report, even when warned that failure

to respond could result in dismissal under Rule 4(m). Accordingly, the Court dismisses

Plaintiﬀ’s action without prejudice. �e Clerk of Court is respectfully directed to terminate any

pending motions and to close the case.



       It is SO ORDERED.

Dated: October 23, 2020
       New York, New York

                                                          _______________________
                                                            Edgardo Ramos, U.S.D.J.




                                                 2
